NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BLANCA E. OCHOA,                                 No.   16-72453

                Petitioner,                      Agency No. A092-922-059

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 16, 2020**
                                 Pasadena, California

Before: MURGUIA and LEE, Circuit Judges, and KORMAN,*** District Judge.

      Blanca Ochoa petitions this Court to review the Board of Immigration

Appeals’s (“BIA”) order.        The BIA’s order dismissed Ochoa’s appeal of an

immigration judge’s decision denying her application for two statutory waivers


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
under (1) former INA § 212(c) and (2) INA § 237(a)(1)(H).                                   This Court has

jurisdiction under 8 U.S.C. § 1252. We review questions of law—such as statutory

eligibility for waivers—de novo. Fares v. Barr, 942 F.3d 1172, 1174 (9th Cir. 2019).

We deny the petition.

        1.       Ochoa is statutorily ineligible for INA § 212(c)’s waiver because she

was never lawfully admitted for permanent residence in 1990.                                   See 8 U.S.C.

§ 1182(c) (requiring a person to be “lawfully admitted for permanent residence”

before receiving INA § 212(c)’s waiver) (repealed in 1996).1 Although Ochoa

adjusted to lawful permanent resident status in 1990 after illegally entering the

United States and residing in the United States for approximately 15 years, Ochoa

was ineligible for permanent residence in 1990 because she received three

misdemeanor convictions between 1980 and 1983, which she failed to disclose. See

8 U.S.C. § 1255a(b)(1)(C)(ii) (barring petitioners convicted of three or more

misdemeanors from adjusting to lawful permanent resident status). Ochoa was also

ineligible for permanent residence because two of her previously undisclosed

misdemeanor convictions involved crimes of moral turpitude.                                   See 8 U.S.C.




1
  Congress repealed INA § 212(c) in 1996. See INS v. St. Cyr., 533 U.S. 289, 297 (2001). Yet, despite Congress’s
repeal, a lawful permanent resident may request a § 212(c) waiver in contemporary deportation proceedings under
certain circumstances. See Xiao Fei Zheng v. Holder, 644 F.3d 829, 833 (9th Cir. 2011). The parties here do not
dispute that INA § 212(c) is alive in Ochoa’s case.



                                                        2
§ 1182(a)(2)(A)(i)(I) (stating that a petitioner convicted of a “crime involving moral

turpitude” is inadmissible).

      2.     Ochoa argues that she can invoke INA § 237(a)(1)(H)’s fraud waiver

to nullify her inadmissibility grounds and, in turn, still receive relief under INA

§ 212(c). However, Ochoa is statutorily ineligible for INA § 237(a)(1)(H)’s fraud

waiver because she was not “otherwise admissible”—apart from entry fraud—when

she received permanent resident status in 1990. See, e.g., Corona-Mendez v. Holder,

593 F.3d 1143, 1146–47 (9th Cir. 2010); see also 8 U.S.C. § 1227(a)(1)(H). Ochoa

was inadmissible on multiple grounds in 1990, including (1) her three misdemeanor

convictions and (2) her two crimes involving moral turpitude.          See 8 U.S.C.

§ 1255a(b)(1)(C)(ii); 8 U.S.C. § 1182(a)(2)(A)(i)(I). Accordingly, Ochoa cannot

use INA § 237(a)(1)(H)’s fraud waiver to nullify her inadmissibility grounds.

      PETITION DENIED




                                          3